Citation Nr: 1232488	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-39 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for fracture residuals of the 5th right metacarpal with scar (hereinafter right finger disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to September 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran testified at a Board hearing at the RO in July 2011.  This transcript has been associated with the file.

The case was brought before the Board in January 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal by scheduling him for a hearing.  After the July 2011 hearing, the Board remanded the appeal in December 2011 for further development, to include obtaining treatment records and affording the Veteran a new VA examination.  The Veteran's most recent treatment records from the Milwaukee VA Medical Center were obtained and associated with the claims file and he was afforded a VA examination in February 2012 for his right finger disability and scar.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran has subjective complaints of pain and some limitation of motion of the right little finger, but he does not suffer from ankylosis and his disability has not been found to be equivalent to an amputation.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a right finger disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5230 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial rating assignment as to his right finger disability.  Because the September 2005 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to this determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23,353 - 23,356 (Apr. 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the right finger disability at issue, and included a description of the rating formulas for all possible schedular ratings under this and other diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial noncompensable evaluation that the RO had assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was most recently afforded a VA medical examination in February 2012 to determine the severity of his right finger disability.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and recorded the appellant's assertions.  The examiner laid factual foundations and reasoned bases for the conclusions that were reached.

There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the February 2012 examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159; Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right finger disability has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230 for limitation of motion of this digit.  Under this Diagnostic Code, a maximum noncompensable evaluation is warranted where there is any limitation of motion. 

In addition, veterans may be entitled to an increased disability rating where objective evidence exists showing that pain on use of the service-connected joint, including during flare-ups, results in limitation of motion to a degree that would support a higher rating.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior of the claimant.  38 C.F.R. § 4.40.  Section 4.45 requires that, when evaluating a joint disability, factors such as pain on movement, swelling, deformity, atrophy or disuse, instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing, "are related considerations."  38 C.F.R. § 4.45(f).  In Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011), the Court further clarified the regulation and DeLuca and stated that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and is, therefore, alone not grounds for entitlement to a higher disability rating. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court clarified that the scope of 38 C.F.R. 
§ 4.59, which discusses painful motion, is not limited to arthritis claims.

At his September 2005 VA examination the Veteran reported pain and loss of strength in his right hand.  He also stated that he had an aching in his right hand at night 2-3 times per week.  The Veteran also reported that his scar became irritated and red if he had to wear leather gloves at work.  The examiner noted the May 2005 x-ray which showed an old healed fracture deformity of the 5th metacarpal, with no degenerative disease present.  Upon physical examination the Veteran was able to flex and extend all digits from 0 to 90 degrees, of the right hand equal to the left hand and he was able to approximate all digits to thumb equally, bilaterally.  He had a slight decrease in strength in his right 5th digit and complained of pressure to the 5th metacarpal joint.

At his February 2012 VA examination the Veteran reported cramping in his right hand and trouble with extended grip.  He reported aching and swelling of the right hand and flare ups of pain every 2 weeks after heavy activity.  These flare ups were relieved with aspirin and rest.  Upon examination the Veteran had some limitation of motion of the right little finger.  There was no gap between the thumb pad and any finger.  The Veteran did exhibit painful motion at a gap of less than 1 inch between his little finger and proximal transverse crease of the palm.  The Veteran was also noted to have tenderness or pain to palpation for joints or soft tissue of his right hand.  Again there was some evidence of decreased strength of his right hand.

With regard to functional impairment, the Veteran had no evidence of right handed weakened movement, excess fatigability, incoordination, or atrophy.  The Veteran did have pain on movement and swelling of his right little finger.  The examiner found no ankylosis or arthritis of the Veteran's right hand.

At the July 2011 Board hearing the Veteran testified that he experienced pain and loss of the ability to grip items with his right hand.  Board hearing Transcript at 4-5.  He also indicated that he takes Ibuprofen to help with the pain and that his right finger scar becomes irritated when he wears certain gloves at work.  Id. at 4-5, 7.

After reviewing the claims file, the Board finds that the Veteran is not entitled to a compensable evaluation for his right finger disability.  As noted above, he is receiving the maximum evaluation available based on limitation of motion. 

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.  The Board has also considered whether a higher evaluation is warranted based on functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare ups.  However, the February 2012 VA examiner noted no weakened movement, excess fatigability, incoordination, or atrophy of the Veteran's right hand.  Furthermore, when taking the Veteran's occasional flare ups and pain into account, they do not constitute the severity of symptoms necessary for an increased rating and are contemplated by the current diagnostic code rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board has considered other potentially applicable Diagnostic Codes to evaluate the Veteran's right finger disability.  Diagnostic Code 5227 is for ankylosis of the ring or little finger.  As noted above, the February 2012 VA examiner found that the Veteran did not suffer from ankylosis in his right little finger.  As such, this Diagnostic Code is not for application. 

A Note to Diagnostic Code 5227 states that the rater should also consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a.  The Board notes that at the February 2012 VA examination the Veteran had no gap between the thumb pad and his fingers.  He had a gap of less than 1 inch between any of his fingertips and the proximal transverse crease of the palm.  Also, there was no limitation of extension or evidence of painful motion for the index finger or long finder.  The Veteran is already rated under the Diagnostic Code for limitation of motion of his right little finger and the evidence does not reflect limitation of motion of other digits or interference with overall function of the hand. 

The same Note to Diagnostic Code 5227 also states that consideration should be given as to whether evaluation as amputation is warranted.  In reviewing the records, the Veteran's right little finger disability cannot be considered equivalent to amputation, as he still has his right little finger and function in all parts of the finger, even if he does report pain on use and limited motion.  See also February 2012 VA examination report.

The Board notes that the September 2005 rating decision's grant of service connection for the right finger disability included scars.  As such, the Board has also considered diagnostic code pertaining to scars.  At the outset, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 and again in October 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  In this case, the Veteran filed the present claim in May 2005.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Under Diagnostic Code 7802 a compensable evaluation is awarded for superficial, non-linear scars which total 929 square centimeters in area.  At the Veteran's February 2012 VA examination it was noted the Veteran's right hand scar was superficial and non-linear, but measured .2 x .2 centimeters.  As such, the Veteran does not meet the rating criteria for a compensable evaluation under this Diagnostic Code.  

The Board has also considered whether a separate and/or higher rating may be assigned for the Veteran's right little finger scar under any other diagnostic code.  Diagnostic Code 7803 provides a 10 percent rating for scars which are superficial or unstable.  See 38 C.F.R. § 4.118.  An unstable scar is one where there is frequent loss of covering of the skin over the scar.  Id., Diagnostic Code 7803, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (2).  Here, the Veteran scar was noted to be superficial non-linear.  See February 2012 Scars DBQ.  Thus, Diagnostic Code 7803 does not apply.  

Under Diagnostic Code 7804, a 10 percent rating is provided for scars which are superficial and painful on examination.  38 C.F.R. § 4.118.  Here, while there is pain on motion of Veteran's right finger disability at issue, the associated scar was noted to be painful.  See September 2005 VA examination report (noting well-healed and nontender scars); see also February 2012 Scars DBQ.  Diagnostic Code 7805 provides that scars can also be rated on limitation of function of the affected part.  See 38 C.F.R. § 4.118.  The Veteran has not reported that his right little finger scars cause limitation of motion, and the February 2012 Scars DBQ report reflects that was no limitation of function or impact on his ability to work.  Thus, 10 percent ratings are not warranted under Diagnostic Codes 7804-05.  

The Board acknowledges the Veteran's contentions that his right little finger disability warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  While the Veteran is competent to report the pain he experiences and loss of ability to grip items, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 
38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right finger disability.  38 C.F.R. § 3.159(a)(1) and (2).  The Board finds that the medical examination reports of record, which include medical histories, physical examination, and diagnostics, are more probative of the Veteran's current disability picture and outweigh his statements.   

As such, the Board finds that entitlement to an initial compensable evaluation for the Veteran's right finger disability has not been established.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran's disability picture does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his right finger disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his right finger disability.  Although the February 2012 VA examiner noted the Veteran's right hand efficiency was limited at work and he was required to use his left hand for tasks, this does not rise to "marked interference with employment" which could warrant an extraschedular rating.

The Veteran has indicated that his right finger disability causes pain and some limitation of motion.  As noted above, any functional limitation is already contemplated by the currently assigned diagnostic code.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable evaluation for fracture residuals of the 5th right metacarpal is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


